DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 2, 2020 has been considered by the examiner. An initialed copy of the IDS is included with this Office Action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: S240 in paragraph [0073].  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet 

Specification
The substitute specification filed March 16, 2020 has been entered.

The disclosure is objected to because of the following informalities: 
a.	in paragraph [0067], lines 1-2, the Examiner suggests changing “mobile network PLMN network” to “mobile network (PLMN)”;
b.	in paragraphs [0071]-[0073], the description of S220 – S240 is inconsistent with FIG. 2. For example, paragraph [0071] describes S220 as measuring a downlink channel whereas S220 in FIG. 2 is “Determine a target mode…” Furthermore, paragraph [0072] describes “S230” as corresponding to “Determine a target mode…” 
Appropriate correction is required.

Claim Objections
The claims are objected to because of the following informalities:  
in claim 7, line 6, “the part of the channel” should be “the part of the downlink
in claim 8, lines 3 and 7, “the part of the channel” should be “the part of the downlink channel” (see claim 2, line 7);
in claim 13, lines 4 and 7, “the channel” should be “the downlink channel” (see claim 11, line 7); and
in claim 14, lines 5, 8 and 9, “the channel” should be “the downlink channel” (see claim 11, line 7).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 7-9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 3, it is unclear how “the channel status of the downlink channel” on line 6 relates to “a channel status of all of the downlink channel” in claim 2, line 6 and/or “a channel status of a part of the downlink channel” in claim 2, line 7. Claim 3, line 3 does not specify whether “the channel status” pertains to all or part of the downlink channel since claim 2 recites “a channel status” of all of the downlink channel and “a channel status” of part of the downlink channel. For example, is “the channel status” in claim 3 referring to one of those in claim 2 or a different “channel status”?
Claim 7 recites the limitation “the rank of the correlation matrix of the remaining port other than the n transmit ports in the m receive ports” in lines 5-7. There is insufficient antecedent basis for this limitation. If “claim 2” on line 1 should be “claim 6” (see claim 6, lines 6-7), then the preamble should be amended to avoid duplicating the preamble of claim 5 (e.g. the language regarding the receive ports and the transmit ports) since claim 6 depends from claim 5.
Claim 7 recites the limitation “the sending unit” in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the second reference signal” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the second reference signal” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 10, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farajidana et al. (US Patent No. 8,867,495 B2).
With regard to claim 1, Farajidana et al. discloses the claimed invention including a data transmission device (201b in FIG. 2 and 1201 in FIG. 10) comprising a processor (1203) and a memory (1205) that stores instructions (1209) which causes the processor to: 
a.	receive a first reference signal (302 in FIG. 3 and column 2, lines 21-22);
b.	measure a downline channel based on the first reference signal to obtain a channel status (column 2, lines 31-32 and 43-46 wherein “channel estimates” are a measurement of the downlink channel and “CQI, rank” correspond to “channel status” in the claim); 
c.	determine a target mode from a plurality of modes based on the channel status (270, 271 and 255 in FIG. 2; 304 in FIG. 3; column 8, lines 40-41; and column 10, line 39 – column 11, line 4) wherein the information in different modes is different (see FIGs. 5-7 corresponding to each of the respective modes); and
d.	send indication information to the network device (308 in FIG. 3 wherein the information is based on one of the modes in FIGs. 5-7).
With regard to claim 9, Farajidana et al. discloses the claimed invention including the first reference signal is a channel state information reference signal (CSI-RS) (column 2, lines 30-32).
With regard to claim 10, Farajidana et al. discloses the claimed invention including the claimed invention including a data transmission device (201a in FIG. 2 and 1135 in FIG. 9) comprising a processor (1103) and a memory (1105) that stores instructions (1109) which causes the processor to: 
a. 	send a first reference signal to a terminal device (column 2, lines 22-23; and column 9, lines 52-67); and
b. 	receive indication information sent by terminal device based on the first reference signal (column 12, lines 55-60).
With regard to claim 16, Farajidana et al. discloses the claimed invention including a non-transitory computer readable medium (column 21, lines 51-57) configured to store a computer program that causes a processor to perform a method comprising:
a.	receiving a first reference signal (302 in FIG. 3 and column 2, lines 21-22);
b.	measuring a downline channel based on the first reference signal to obtain a channel status (column 2, lines 31-32 and 43-46 wherein “channel estimates” are a measurement of the downlink channel and “CQI, rank” correspond to “channel status” in the claim); 
c.	determining a target mode from a plurality of modes based on the channel status (270, 271 and 255 in FIG. 2; 304 in FIG. 3; column 8, lines 40-41; and column 10, 
d.	sending indication information to the network device (308 in FIG. 3 wherein the information is based on one of the modes in FIGs. 5-7).

Allowable Subject Matter
Claims 2, 5, 6, 11-14, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Please note that although the Examiner has cited portions in the reference (e.g. Figures and column and line numbers) in the reference(s) that read on the claim limitations, other parts of the reference may also teach the claim limitations. Therefore, the reference(s) should be considered in its entirety with respect to the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054.  The examiner can normally be reached on Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BETSY DEPPE/Primary Examiner, Art Unit 2633